DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 1/22/2021. Claims 1-7 and 13 have been amended. Claim 14 has been added. Claims 1-7, 9 and 12-14 are pending, while claim 9 has been withdrawn.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 1-7, 12 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

 	Regarding the previously pending 35 USC 101 rejection, the claims as a whole, recite additional elements that integrate the judicial exception into a practical application, under Prong Two of Step 2A of the Alice analysis.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-7 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 7 recite the limitations “the content”, “the component”, "the budget", “the price list”, and “the attribute data”. There is insufficient antecedent basis for these limitations in the claims. Dependent claims 2-6 and 12-14 are rejected based upon the same rationale.
Claims 1, 2, 5, 7, 12 and 13 recites the limitation "the sales".  There is insufficient antecedent basis for this limitation in the claims.
Claim 7 recites the limitation " the exposure pattern generation unit".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "The CM planning assistance system".  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Sebastien Thomassey et al (A hybrid sales forecasting system based on clustering and decision trees) disclose a forecasting system, based on clustering and classification tools, which performs mid-term forecasting.
- I-Fei Chen et al (Sales forecasting by combining clustering and machine-learning techniques for computer retailing) disclose a clustering based forecasting .
 
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        April 19, 2021